Citation Nr: 1720174	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD); depression, not otherwise specified; alcohol abuse.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  The Veteran was awarded the Combat Action Ribbon for his service.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A copy of the hearing transcript has been associated with the claims file. 

In October 2016, a rating decision denied reopening a claim of entitlement to service connection for diabetes mellitus, type II.  In November 2016, the Veteran filed a Notice of Disagreement and requested the Decision Review Officer (DRO) Review Process.  The claim is still pending before the DRO, undergoing additional evidentiary development.  Should the DRO deny the claim, the Veteran would be entitled to further review before the Board if he files a timely appeal.  However, since the claim is currently under review at the RO level, the Board does not have jurisdiction over this particular matter.  It is REFERRED to the RO for further action as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 50 percent for PTSD; depression, not otherwise specified; alcohol abuse.  At his December 2016 Board hearing, the Veteran testified that he has received Social Security disability benefits based on his service-connected PTSD.  The Veteran's Social Security determination and the underlying medical evidence supporting that decision have not been submitted for review and consideration by the VA.  As these records may provide evidence to substantiate the Veteran's claim, on remand, the AOJ should request any available Social Security disability records.  38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant Social Security disability records under VA's duty to assist).

Since it is necessary to remand the Veteran's claim to obtain Social Security disability records, the Board will also request updated VA treatment records.  Also, the Board will order a new examination, since the last one was done over three years ago. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain records relating to the Veteran's award of Social Security disability benefits.  If the records do not exist or further attempts to obtain the records would be futile, make a formal finding of unavailability, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any and all VA medical records from the Denver VA Medical Center and Golden Clinic from August 2016 to present. 

3.  Schedule the Veteran for a VA psychiatric examination to evaluate the current severity of his service-connected condition.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




